Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following action is a FINAL OFFICE ACTION in response to the applicant’s amendments dated 10/10/2021

The status of the claims is as follow:
	Claims 1-12 are herein addressed in detail below.

The proposed replacement drawings dated 10/10/2021 are NOT approved by the Examiner since the figures lines are still not clean, uniform, and crisp.

The drawings are objected to because the lines in all of the drawings are not clean, uniform, and crisp.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 10, line 2, the phraseology “a rubber like material” is indefinite and fails to positively recite the claimed invention.  Is it a rubber material or not?  Exactly what is meant by “like”?  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harada et al. (4,939,867).
Harada et al. (4,939,867) disclose (see figures 18-20 and figure below) a window regulator assembly comprising a window panel (30) having an internal electrically conductive element (60) including electrical connection element lead wires (80b), a door wire harness having an electrical element wire harness (81) connected at a first end to a  guide rail (40) of a window regulator (assembly?) and at a second end (80b) to a movable window carrier element (70) of the window regulator, a first bracket (190 and 192) at the first end and a second bracket (41, 65, and 66) at a second end [Claim 1] with the first bracket connected to the guide rail (see figure below) [Claim 2] and functions as a cable guide (elements 190 having both a straight and curved portion) [Claim 3] and positions the cable on a first and second side (see figure below) [Claim 4] with the first bracket supporting an electrical connector (see figure below [Claim 5] with the second bracket (41, 65, and 66, see specification) connected to the window carrier [Claim 6] and includes an electrical connector (i.e., the wire is connected to the motor 60) [Claim 7] and the wire (80) is positioned to undergo bending (see figure below) [Claim 8] and formed of a flattened configuration (when each end of the wire harness is connected to connections, the wire is formed of a “flattened” configuration [Claim 9] and the wire harness is formed of rubber/plastic [Claim 10].

    PNG
    media_image1.png
    732
    621
    media_image1.png
    Greyscale


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harada et al. (4,939,867).
All of the elements of the instant invention are disclosed in detail above except providing the electrically conductive element to be a defroster, or a switch, sensor, display, tinting mechanism, or an antenna.
It would have been obvious before the effective filing date of the claimed invention to provide the electrically conductive element of Harada et al. (4,939,867) to plug into a defroster, or a switch, sensor, display, tinting mechanism, and an antenna since Harada et al. (4,939,867) clearly teaches an electrical connection assembly connected between a guide rail and a movable window and to provide any one of a defroster, or a switch, sensor, display, tinting mechanism, or an antenna would have been obvious to one of ordinary skill in the art and it is well known to provide electrical elements to a movable window assembly.  Furthermore, the electrical connections and wire assembly would allow any type of electrical element to be attached to the movable window assembly of Harada et al. (4,939,867) since it would have been a matter of design choice to attach any desired electrical connection element.

The applicant’s arguments have been considered but; respectively, they are not deemed persuasive.  

With respect to the art rejection, it appears that the applicant’s arguments are more limiting than that of the claims.  The applicant states that claim1 recites “a first bracket at the first end of the electrical element wire harness adapted for releasably connecting with the door wire harness attached to a guide rail”.  The Examiner is unable to find this limitation in the claims.  Clarification is requested since the applicant appears to believe that this limitation reads over the art of record yet this particular limitation can’t be found in claim 1.  Furthermore, the applicant states that “in the window regulator assembly of the present application, the electrical element wire harness (44) sis a separate wire from the door wire harness”.  Again, the Examiner is having trouble finding this limitation in claim 1.  The applicant never provides limitation(s) in claim 1, that the door wire harness and the electrical element wire harness are totally separate elements.  The art above clearly shows and discloses a harness attached to a guide rail and another harness connected to the window regulator assembly.  Thus, the applicant has failed to provide limitations (within the claims) that these harnesses are separate. .


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	The applicant is reminded that the AFTER FINAL PILOT 2.0 has been extended by the USPTO.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY E REDMAN whose telephone number is (571)272-6835. The examiner can normally be reached on M-TH from 8 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell, can be reached at telephone number 571-272-7069. The 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/JERRY E REDMAN/Primary Examiner, Art Unit 3634